Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.658 Page 1 of 33



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

COUNTRY MILL FARMS, LLC and
STEPHEN TENNES,

        Plaintiffs,                                     Case No. 1:17-cv-00487-PLM-RSK

v.                                                      HON. PAUL L. MALONEY

CITY OF EAST LANSING,

        Defendant.
____________________________________________________________________

         BRIEF IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                                      PROCEDURAL HISTORY

        The plaintiffs’ Amended Complaint asserts nine causes of action. The City filed a

motion to dismiss pursuant to Rule 12(b)(6). This Court granted the City of East Lansing’s

motion to dismiss in part and denied it in part:

        First, Plaintiffs’ as-applied challenge is dismissed. The letters sent to
        Plaintiffs explain that the decision to deny the vendor license was made
        because of Plaintiffs’ conduct, not Plaintiffs’ speech. Second, Plaintiffs’
        overbreadth challenge to the public accommodation's portion of the
        Ordinance is dismissed. That portion of the City’s Code addresses speech that
        identifies prohibited conduct. Third, Plaintiffs’ Equal Protection claim is
        dismissed. Plaintiffs have not pled sufficient facts to show that similarly
        situated vendors were treated differently. No other vendors excluded same-
        sex weddings from their property. Finally, Plaintiffs’ Home Rule City Act
        claim is dismissed. The City has not exercised its authority outside of its
        boundaries.

Country Mill Farms, LLC v. City of E. Lansing, 280 F. Supp. 3d 1029, 1056 (W.D. Mich. 2017).

At the same time, the Court granted the plaintiffs’ motion for preliminary injunction,

ordering the City to allow plaintiffs to participate in the East Lansing Farmers’ Market. The




                                                   1
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.659 Page 2 of 33



plaintiffs have participated as a vendor at the Farmers’ Market for the 2017 and 2018

seasons.

       The parties have engaged in discovery. The City now brings this motion for

summary judgment on the plaintiffs’ remaining claims.

                                    STANDARD OF REVIEW

       Summary judgment is appropriate where the pleadings, depositions, answers to

interrogatories and admissions, together with any affidavits, show there is no genuine issue

of material fact and that the moving party is entitled to a judgment as a matter of law. Fed.

R. Civ. P. 56(c); Payne v. Novartis Pharmaceuticals Corp., 767 F.3d 526, 530 (6th Cir. 2014).

The burden is on the moving party to show that no genuine issue of material fact exists;

however that burden may be discharged by pointing out the absence of evidence to support

the nonmoving party's case. Fed. R. Civ. P. 56(c)(1); Hollis v. Chestnut Bend Homeowners

Ass'n, 760 F.3d 531, 543 (6th Cir. 2014). The facts established by the record evidence, and

the inferences drawn from them, must be viewed in the light most favorable to the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91

L.Ed.2d 202 (1986). In resolving a motion for summary judgment, the court may not weigh

the evidence and determine the truth of any matter. Rather, the court only determines if a

genuine issue of fact exists for resolution at trial. Anderson, Id. at 249. The question is

“whether the evidence presents a sufficient disagreement to require submission to the jury

or whether it is so one-sided that one party must prevail as a matter of law.” Id. at 251-252.




                                              2
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.660 Page 3 of 33



                                  STATEMENT OF FACTS

                                COUNTRY MILL FARMS. LLC

       Stephen Tennes is the sole member of Country Mill Farms, LLC. (Deposition of

Stephen Tennes [Dep. Tennes], p. 5). (Cited portions of Stephen Tennes’ deposition are

attached as Exhibit A). Country Mill Farms is an agritourism business that grows food and

provides a “farm experience” for patrons at its location. (Dep. Tennes, p. 8). Country Mill

has been attending farmers’ markets as a vendor for approximately ten years. (Dep.

Tennes, p. 13). The revenue generated from sales at all farmers’ markets is less than twenty

five percent of the revenue generated by the business. (Dep. Tennes, p. 14). Country Mill

uses its Facebook account to communicate with its customers and the public in general.

(Dep. Tennes, p. 55).

                          WEDDINGS AT COUNTRY MILL FARMS

       In addition to conducting an agritourism business, Country Mill Farms is available to

be rented for wedding ceremonies on a seasonal basis, from May through November. (Dep.

Tennes, p. 25). There are two different sites on the farm used for wedding ceremonies – the

Orchard Barn site and the Winery Barn and Pond site. (Dep. Tennes, p. 41). The cost to rent

the Orchard site is $3,000.00 on a Saturday and $2,000.00 on a Sunday or weekday; the

cost to rent the Winery Barn and Pond site is $2,000.00. (Id.) (Exhibit B)

       The Complaint alleged Tennes “participates” in the weddings held at Country Mill,

(Dep. Tennes, p. 24). However, that “participation” consists of planning the layout for the

ceremony, setting up the site, mowing the grass, making signs and being prepared to move

the ceremony indoors if the weather is unfavorable for an outdoor ceremony. (Dep. Tennes,

p. 31). In other words, his “participation” consists of fulfilling his obligations as the owner


                                              3
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.661 Page 4 of 33



of a business premises that is rented out; he does not “participate” in the actual wedding

ceremonies. Tennes is Roman Catholic (Dep. Tennes, p. 22), and believes marriage is a

covenant between one man and one woman. (Dep. Tennes, p. 24). Tennes feels compelled

by his Catholic faith to promote that image of marriage. (Id.). Tennes testified that “based

on his religious beliefs, [he] can only promote, participate in, and facilitate weddings at

Country Mill between one man and one woman.” (Dep. Tennes, p. 31). Country Mill Farms

does not allow or host same-sex weddings. (Dep. Tennes, p. 36).

                           FARMERS’ MARKET PARTICIPATION

       Tennes testified that when participating in farmers’ markets the vendor and the

market enter into an agreement: “We pay, they give us a space.” (Dep. Tennes, p. 48).

Country Mill pays a fee to participate in all of the farmers’ markets it attends. (Dep. Tennes,

p. 49). Country Mill paid a fee to participate in the East Lansing Farmers’ Market in 2017

and 2018. (Dep. Tennes, p. 50). Country Mill has been a vendor at the East Lansing Farmers’

Market since about 2010 and has paid a fee to the City every year. (Id.)

                         2016 EAST LANSING FARMERS’ MARKET

       Heather Surface is the Community Events Coordinator for the City of East Lansing.

(Deposition of Heather Surface [Dep. Surface], p. 7). (Cited portions of Heather Surface’s

deposition are attached as Exhibit C). The East Lansing Farmers’ Market falls under her

authority. (Id.) The Market is conducted at Valley Court in the City of East Lansing and has

stalls for 24 vendors. (Dep. Surface, p. 15). Tim McCaffrey is her direct supervisor. (Dep.

Surface, p. 41). Surface was contacted by another City employee, Amy Schlusler in the late

August 2016 about Country Mill’s participation at the Farmers’ Market. (Dep. Surface, pp.




                                              4
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.662 Page 5 of 33



58, 61). Ms. Surface was on vacation at the time and contacted her supervisor, Tim

McCaffrey about the situation. (Id.).

       Timothy McCaffrey has been the Director of the City of East Lansing’s Parks and

Recreation Department since 1999, (Deposition of Timothy McCaffrey [Dep. McCaffrey], p.

9). (Cited portions of Timothy McCaffrey’s deposition are attached as Exhibit D). Heather

Surface reports to him. (Dep. McCaffrey, p. 11). McCaffrey gets involved with the Farmers’

Market if Heather Surface contacts him about issues that arise. (Id.) McCaffrey reports to

the City Manager; he does not report to the City Council. (Dep. McCaffrey, p. 13). McCaffrey

first became aware of Country Mill’s policy on weddings on August 25, 2016 (a Thursday)

when a citizen contacted the City and inquired whether the policy violated the City’s

nondiscrimination ordinance. (Dep. McCaffrey, p. 21). Heather Surface forwarded

McCaffrey an e-mail from Dr. Sara Dupuis. (Dep. McCaffrey, p. 23). (See also Exhibits E and

F). The Dupuis e-mail states in part: “I have a concern regarding the Country Mills farm

stand at the EL Farmer’s market. Country Mills has recently provided a public statement

disallowing gay marriages at their venue. . . . it would seem that were the City of East

Lansing to continue to permit the participation of a vendor at the EL Farmer’s Market that

openly discriminates against the LGBT community thru its business model, such a position

would appear to conflict with the City’s own ordinance (Chapter 22 of the City Code) . . .”

(Exhibit E). McCaffrey contacted Dr. Dupuis after he received her e-mail to discuss her

concerns. (Dep. McCaffrey, p. 24).

       McCaffrey then spoke to the City Manager George Lahanas about the situation. (Dep.

McCaffrey, p. 25). Country Mill shortly thereafter published an announcement that they

would not hold any weddings at all at the farm. (Dep. McCaffrey, p. 26). That announcement


                                             5
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.663 Page 6 of 33



was made on Country Mill’s Facebook page on Friday [August 26, 2016]. (Dep. Tennes, p.

55). McCaffrey testified that after discussions with the City Manager, a decision was made

to request that Country Mill not attend the market that weekend due to concerns about

potential community reaction, but Country Mill would not be prohibited from attending.

(Dep. McCaffrey, p. 26). McCaffrey sent an e-mail to the vendors at the Farmer’s Market on

Saturday, August 27, 2016, informing them protestors might be at the market on Sunday,

August 28, 2016, and there would be an increased presence from the East Lansing Police

Department. (Dep. McCaffrey, p. 35). The City had experienced “heated protests” the prior

year at a folk festival and wanted to be prepared. (Deposition of George Lahanas [Dep.

Lahanas], p. 36). (Cited portions of George Lahanas’ deposition are attached as Exhibit G).

Tennes testified the City requested Country Mill not attend the Farmers’ Market session on

August 28, 2016 due to the Country Mill policy regarding same-sex weddings. (Dep Tennes,

pp. 52 – 53). No one instructed Country Mill it could not attend. (Dep. Tennes, p. 53).

Country Mill did attend and continued to attend throughout the 2016 season. (Dep. Tennes,

pp. 53 – 54). The City made no request to Country Mill not to attend the market after

August 28, 2016. (Dep. Tennes, p. 61).

    DECEMBER 2016 FACEBOOK POST AND REVISIONS TO VENDOR GUIDELINES

       Tennes decided Country Mill would again begin hosting weddings at the farm, but

would not host same-sex weddings. (Dep. Tennes, pp. 59 – 62). In December 2016 the

change in the business policy was communicated to patrons and the public through the

Country Mill Facebook page. (Dep. Tennes, pp. 61 – 62). Tennes testified the business of

Country Mill is conveyed to the public through the website and through the Facebook page.

(Dep. Tennes, p. 64). When asked whether the point of the website and Facebook page was


                                            6
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.664 Page 7 of 33



to make the public aware of Country Mill’s business activities, Tennes answered: “Generally

speaking. To communicate with the public, yes.” (Id.) Tennes agreed the December 2016

Facebook post was to announce to the public Country Mill would resume hosting weddings

but only weddings between one man and one woman. (Dep. Tennes, p. 65).

       Heather Surface testified the City first became aware of Country Mill’s decision and

Facebook post when a community member, Sarah Comstock, pasted the Country Mill post

onto the Farmer’s Market Facebook page. (Dep. Surface, p. 70). Surface testified she

responded on the Facebook page by stating “Thank you for bringing this to our attention.”

(Dep. Surface, p. 71). Surface then shared the Facebook post from Ms. Comstock with Tim

McCaffrey. (Dep. Surface, p. 72). McCaffrey testified after he became aware of the issue

there was an internal discussion about the announced change in Country Mill’s business

practice and it was concluded the practice of not hosting same-sex marriages would be a

violation of the City’s ordinance. (Dep. McCaffrey, pp. 40 – 41). McCaffrey testified there

had been discussions in January or February 2017 about updating the Farmers’ Market

Vendor Guidelines to ensure they incorporated the City’s antidiscrimination ordinance.

(Dep. McCaffrey, pp. 41 – 42). The 2017 Guidelines (Exhibit H), added a new Section 6(m)

which required all vendors to comply with the City’s Civil Rights ordinances and

specifically the antidiscrimination ordinances in Chapter 22 of the East Lansing City Code.

McCaffrey testified the City “wanted to ensure that we prevented a situation like happened

with the misunderstanding with The Country Mill regarding our ordinance for now and

into the future and that’s why we clarified the guidelines.” (Dep. McCaffrey, p. 43).

McCaffrey testified he had discussion with the City Manager, with Heather Surface and

received input from the City Attorney before the revisions were made. (Dep. McCaffrey, pp.


                                            7
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.665 Page 8 of 33



43 – 44). The actual language of Section 6(m) was drafted in conjunction with the City

Attorney. (Dep. McCaffrey, p. 48). McCaffrey spoke to the City Manager about the revisions

and was told whatever language the City Attorney wanted should be the language used.

(Dep. McCaffrey, p. 49); (Dep. Lahanas, pp. 58 – 59). The City Manager testified the changes

to the Vendor Guidelines were consistent with the City’s requirements for all of its vendors

and contractors in terms of nondiscrimination policies. (Dep. Lahanas, pp. 61 – 66).

       Heather Surface was also involved in the revisions to the Vendor Guidelines. (Dep.

Surface, p. 77). Surface testified the language in Section 6(m) was added because “[w]e

realized that the guidelines did not hold the farmer’s market vendors to the same standards

that the people who contract with the City are held to per ordinance. Chapter 22 of the civil

rights ordinance.” (Dep. Surface, p. 77). Surface testified she and McCaffrey reviewed the

guidelines and consulted with the City Attorney. As a result of those discussions the

guidelines were revised. (Dep. Surface, p. 78). Surface testified the Country Mill situation

was the catalyst for reviewing the Guidelines. (Dep. Surface, pp. 78 – 79). The actual

language for Section 6(m) came from discussions with the City Attorney. (Dep. Surface, p.

79).

               COUNTRY MILL’S 2017 FARMER’S MARKET APPLICATION

       When the City became aware of Country Mill’s decision to hold weddings again, but

not same-sex weddings, McCaffrey had conversations with the City Manager, the City

Attorney and Heather Surface and a decision was made that Country Mill would not receive

an automatic invitation to participate in the 2017 Farmer’s Market as a vendor, but could

apply to be a vendor. (Dep. McCaffrey, pp. 51 – 53). Surface testified Country Mill did not

receive an automatic invitation but did receive a postcard from the City inviting them to


                                             8
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.666 Page 9 of 33



apply. (Dep. Surface, p. 81). Surface has notes from a meeting with the Farmers’ Market

Committee in January 2017 that state refer to Country Mill and state in part: “Can’t invite. Is

welcome to apply but it would be a discussion for lawyer.” (Id.)

       Country Mill did in fact apply to vend for the 2017 season. (Id.) When Surface

received the application from Country Mill she went to McCaffrey and asked him how to

proceed. He said he would take the issue to the City Attorney. (Dep Surface, p. 82). When

Surface brought the Country Mill application to McCaffrey he testified it appeared Country

Mill was in violation of the City’s antidiscrimination ordinance based on their announced

change in the business policy related to weddings. If they were in violation they might not

be invited to participate in the 2017 market. (Dep. McCaffrey, p. 54). As a result, Heather

Surface sent a letter to Country Mill dated March 7, 2017 (Exhibit I), stating in part that

Country Mill’s general business practices did not comply with the City’s ordinances and

Vendor Guidelines and as a result Country Mill would was prohibited from being a vendor.

The letter further stated if the City misinterpreted or misunderstood Country Mill’s

business practices “we are certainly willing to discuss the Country Mill’s participation in

the City of East Lansing’s Farmer’s Market.” (Id.); (Dep. Surface, p. 86). The letter was

written after consultation with the City Attorney. (Dep. Surface, pp. 86 – 87). ) In response

to the March 7, 2017 letter, Tennes sent an e-mail to Surface dated March 13, 2017. (Dep.

Surface, p. 95); (Exhibit J). The e-mail asked for clarification on why Country Mill was

prohibited from participating in the Market. (Id.) In response to that e-mail Surface sent

another letter to Tennes dated March 15, 2017, explaining Country Mill’s business practice

of not allowing same-sex weddings constituted a violation of the City’s antidiscrimination

ordinances. (Dep. Surface, p. 100); (Exhibit K). Included with the letter were copies of the


                                              9
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.667 Page 10 of 33



Facebook post announcing Country Mill’s business practice, the 2017 Vendor Guidelines

and the Civil Rights Ordinance. (Id.)

         Plaintiffs filed this litigation after being informed they would not be permitted to be

a vendor for the 2017 East Lansing Farmers’ Market.

         Further facts, where necessary, will be included in the Argument portion of this

Brief.

                                  SUMMARY OF ARGUMENT

         “Our society has come to the recognition that gay persons and gay couples cannot be

treated as social outcasts or as inferior in dignity and worth. For that reason the laws and

the Constitution can, and in some instances must, protect them in the exercise of their civil

rights. The exercise of their freedom on terms equal to others must be given great weight

and respect by the courts.” Masterpiece Cakeshop, Ltd. v. Colorado Civil Rights Comm'n, 138

S. Ct. 1719, 1727 (2018). “When it comes to weddings, it can be assumed that a member of

the clergy who objects to gay marriage on moral and religious grounds could not be

compelled to perform the ceremony without denial of his or her right to the free exercise of

religion. . . . Yet if that exception were not confined, then a long list of persons who provide

goods and services for marriages and weddings might refuse to do so for gay persons, thus

resulting in a community-wide stigma inconsistent with the history and dynamics of civil

rights laws that ensure equal access to goods, services, and public accommodations.” Id.

         The question at the heart of this case that must be answered is this: can a

commercial enterprise open to the public avoid the effects of a facially neutral, generally

applicable antidiscrimination ordinance on the basis that complying with the ordinance

would offend the owner’s sincerely held religious beliefs?          Whether this question is


                                               10
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.668 Page 11 of 33



analyzed as a free speech claim, a free exercise claim, an establishment clause claim, an

unconstitutional conditions claim or a due process claim, the result is the same: Supreme

Court precedent does not allow the plaintiffs to succeed in this litigation. The Constitution

does not require the City of East Lansing to engage in a business relationship with a

commercial enterprise that refuses to provide its services to members of a class of persons

the City has chosen to protect in its antidiscrimination ordinance. The plaintiffs are free to

say and believe whatever they choose. The City has no interest in dictating the plaintiffs’

beliefs or in censoring their speech. However, once that commercial enterprise has

announced that it will not serve a particular class of people – essentially posting a sign

stating “No Gay Couples Allowed” – the City is not constitutionally required to do business

with it.

                                           ARGUMENT

           I.    THE CITY OF EAST LANSING IS ENTITLED TO SUMMARY
                 JUDGMENT ON THE PLAINTIFFS’ FREE SPEECH AND FREE PRESS
                 CLAIMS.

           A. Facial Challenge and Overbreadth.

           The plaintiffs brought a facial challenge alleging the Ordinance is unconstitutional

on its face because it regulates speech based on content. “In their complaint, Plaintiffs point

to the declaration of public policy, Code § 22–31, and also the prohibited practices portion

of the public accommodations provision, Code § 22–35(b)(2). (Compl. ¶ 238.) In their

response to the motion, Plaintiffs also point to the harassment provision, Code 22–32, as an

example of content-based regulation of speech.” Country Mill Farms, LLC, 280 F. Supp. 3d at

1045. The plaintiffs also “identify three provisions that are overbroad: (1) the general

business practice language in the Vendor Guidelines (Compl. ¶¶ 252–254), (2) the


                                                11
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.669 Page 12 of 33



harassment portions of the Ordinance (id. ¶¶ 255–58), and (3) the public accommodations

portion of the Ordinance (id. ¶¶ 259–60).” Id.

       The City of East Lansing amended the ordinance at its January 22, 2019 Council

meeting.

(http://eastlansing.granicus.com/GeneratedAgendaViewer.php?view_id=2&clip_id=1091

Item #25 and Exhibit L). The amendments define General Business Practice as:

       General business practice means the typical, standard or usual manner in
       which a person or entity performs or habitually engages in the operation of a
       particular aspect ot its business, or the customary action a person or entity
       takes in the operation of its business.

       The amendments also amended the definition of “harass” to clarify that harassment

under the ordinance means conduct or communication that has the purpose or effect of

denying or substantially interfering with a person’s protected civil rights. Finally, the

amendments revised Sec. 22-35. The only “communications” prohibited under the

ordinance are those that convey that persons within a protected class will be denied a

public accommodation. The amended ordinance, therefore, does not regulate speech based

on content or viewpoint. The ordinance is not overly broad as its application would not be

unconstitutional in relation to its plainly legitimate sweep. United States v. Stevens, 559 U.S.

460 (2010). Plaintiffs’ challenges must therefore be dismissed as moot. Fialka-Feldman v.

Oakland Univ. Bd. of Trustees, 639 F.3d 711, 713 (6th Cir. 2011).

       B. Retaliation.

       The Court denied the City’s motion to dismiss the retaliation claim, ruling the

plaintiffs had pled a plausible claim of First Amendment retaliation. Country Mill Farms,

LLC, 280 F. Supp. 3d at 1048. The record does not support a claim of retaliation.



                                              12
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.670 Page 13 of 33



         The Court previously enunciated the standard for a First Amendment retaliation

claim.

         For a claim for retaliation in violation of the First Amendment, a plaintiff
         must show he or she (1) was engaged in a constitutionally protected activity,
         (2) the defendant's adverse action caused the plaintiff an injury that would
         deter or chill a person of ordinary firmness from continuing to engage in that
         activity, and (3) a causal connection such that the adverse action was
         motivated at least in part as a response to the exercise of the plaintiff's
         constitutional rights. Jenkins v. Rock Hill Local Sch. Dist., 513 F.3d 580, 586–
         87 (6th Cir. 2008); Thaddeus–X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999).
         Courts consider the totality of the circumstances, including temporal
         proximity between the protected conduct and the adverse action, when
         determining whether to draw an inference of a retaliatory motive. Vereecke v.
         Huron Valley Sch. Dist., 609 F.3d 392, 401 (6th Cir. 2010). If the plaintiff can
         establish a prima facie case, the burden shifts to the defendant to show that it
         would have taken the same action the absence of the protected activity.
         Thaddeus–X, 175 F.3d at 399. If the defendant can establish that it would
         have acted in the same manner, the defendant would prevail on a motion for
         summary judgment. Id.

Country Mill Farms, LLC, 280 F. Supp. 3d at 1048.

         The initial question is whether the plaintiffs engaged in protected activity. Plaintiffs

allege the December 2016 Facebook post constituted protected action. However, the Court

has already rejected this claim in dismissing the plaintiffs’ as-applied First Amendment

challenge:

         The City's reaction to Tennes's December 2016 Facebook post will not
         support an as-applied challenge. The City did not use its Ordinance or its
         Vendor Guidelines to regulate Plaintiffs' speech. The City denied Plaintiffs'
         vendor application because of Plaintiffs' conduct. . . . Plaintiffs’ reasoning,
         that they were ‘expelled’ from the farmer's market because of their speech, is
         similar to the argument rejected in Rumsfeld. Under Rumsfeld, writing
         about a prohibited general business practice on Facebook does not
         transform that conduct into protected speech.

Country Mill Farms, LLC, 280 F. Supp. 3d at, 1044–1045. (Emphasis added). That reasoning

applies to the August 2016 Facebook post as well as the December 2016 post. This is no

different from plaintiffs posting a sign stating “No Gay Couples Allowed.”
                                               13
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.671 Page 14 of 33



       The Supreme Court has repeatedly made clear that such activity is not protected.

Giboney v. Empire Storage & Ice Co., 336 U.S. 490 (1949), held Missouri could apply its

antitrade restraint law to labor union activities and could enjoin union members from

peaceful picketing carried on as an essential and inseparable part of a course of conduct

which is in violation of the state law. In rejecting a claim Missouri’s actions violated the

First Amendment – similar to the claim plaintiffs assert in this case – the Supreme Court

held: “But it has never been deemed an abridgement of freedom of speech or press to make

a course of conduct illegal merely because the conduct was in part initiated, evidenced,

or carried out by means of language, either spoken, written, or printed.” Id. at 502

(Emphasis added).

       The Supreme Court has consistently followed this holding. Cox v. State of Louisana,

379 U.S. 536, 555 (1965); Ohralik v. Ohio State Bar Ass'n, 436 U.S. 447 (1978). As this Court

recognized, the Supreme Court reiterated these holdings in Rumsfeld v. Forum for Academic

& Institutional Rights, Inc., 547 U.S. 47 (2006), with language directly applicable to this case:

“Congress, for example, can prohibit employers from discriminating in hiring on the basis

of race. The fact that this will require an employer to take down a sign reading ‘White

Applicants Only’ hardly means that the law should be analyzed as one regulating the

employer's speech rather than conduct.” Id. at 62 (Emphasis added).

       Most recently in Expressions Hair Design v. Schneiderman, 137 S. Ct. 1144, 1150–

1151 (2017), the Supreme Court again explained:

       But § 518 is not like a typical price regulation. Such a regulation—for
       example, a law requiring all New York delis to charge $10 for their
       sandwiches—would simply regulate the amount that a store could collect. In
       other words, it would regulate the sandwich seller's conduct. To be sure, in
       order to actually collect that money, a store would likely have to put “$10” on
       its menus or have its employees tell customers that price. Those written or
                                               14
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.672 Page 15 of 33



       oral communications would be speech, and the law—by determining
       the amount charged—would indirectly dictate the content of that
       speech. But the law's effect on speech would be only incidental to its
       primary effect on conduct, and “it has never been deemed an abridgment of
       freedom of speech or press to make a course of conduct illegal merely
       because the conduct was in part initiated, evidenced, or carried out by means
       of language, either spoken, written, or printed.” Rumsfeld v. Forum for
       Academic and Institutional Rights, Inc., 547 U.S. 47, 62, 126 S.Ct. 1297, 164
       L.Ed.2d 156 (2006) (quoting Giboney v. Empire Storage & Ice Co., 336 U.S.
       490, 502, 69 S.Ct. 684, 93 L.Ed. 834 (1949); internal quotation marks
       omitted); see also Sorrell v. IMS Health Inc., 564 U.S. 552, 567, 131 S.Ct. 2653,
       180 L.Ed.2d 544 (2011).

Id. at 1150-1151(Emphasis added). See also, Sorrell v. IMS Health Inc., 564 U.S. 552, 567

(2011). The irrefutable conclusion that must be reached is that plaintiffs’ retaliation claim

under the Free Speech Clause fails as the plaintiffs did not engage in protected activity.

When a business establishes a policy of discrimination the fact that communicative conduct

(“speech”) is used as a means of carrying out that conduct is both inescapable and

constitutionally irrelevant.

       In this case Tennes testified Country Mill uses its Facebook page to convey to

customers and potential customers what its business is, and what its business practices

are. (Dep. Tennes, pp. 61 – 62, 64, 65). “Posting language on a website telling potential

customers that a business will discriminate based on sexual orientation is part of the act of

sexual orientation discrimination itself; as conduct carried out through language, this act is

not protected by the First Amendment.” Telescope Media Group v. Lindsey, 271 F. Supp. 3d

1090, 1112 (D. Minn. 2017), citing Rumsfeld, supra and Giboney, supra. Plaintiffs have failed

to meet the first element of a retaliation claim as they did not engage in constitutionally

protected conduct. As the Supreme Court precedent repeatedly demonstrates, the First

Amendment does not exempt discriminatory conduct from scrutiny because the actor

communicates what its actions will be. If that were so, every discriminator could avoid
                                              15
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.673 Page 16 of 33



antidiscrimination laws by simply announcing it will engage in discrimination. The

plaintiffs’ act of communicating their business decision to refuse to host same-sex

weddings (“No Gay Couples Allowed”) is constitutionally no different than the “White

Applicants Only” sign. It is simply not protected by the Free Speech Clause of the First

Amendment.1

    II.      THE CITY OF EAST LANSING IS ENTITLED TO SUMMARY JUDGMENT
             ON THE PLAINTIFF’S FREE EXERCISE CLAIM.

          In denying the City’s motion to dismiss the Court ruled: “Plaintiffs have pleaded

facts to support a claim that the City enacted a generally applicable and neutral policy,

which was then used to target Plaintiffs' religiously-motivated conduct. The Ordinance did

not apply to Plaintiffs in 2016. After the City learned that Plaintiffs would not hold same-

sex weddings on their farms because of Plaintiffs' religious beliefs, the City amended the

Vendor Guidelines to incorporate the neutral and generally applicable law and applied it to

Plaintiffs. As pled, the City's action is a ‘veiled cover for targeting belief or a faith-based

practice.’” Country Mill Farms, LLC supra, 280 F. Supp. 3d at 1050. The record established in

this case does not support the plaintiff’s Free Exercise claim, nor does it create a factual

dispute allowing plaintiffs to avoid summary judgment.

          An analysis of a Free Exercise claim is controlled primarily by two Supreme Court

cases: Employment Division, Department of Human Resources of Oregon v. Smith, 494 U.S.

872 (1990) and Church of Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520 (1993).

Smith and Lukumi reflect the opposite ends the Free Exercise spectrum. In Smith, the



1 As it did in its Motion to Dismiss, the City contends the plaintiff’s Free Press claim is subsumed by its Free
Speech claim. “. . . the Press Clause has largely been subsumed into the Speech Clause. McConnell v. Fed.
Election Comm'n, 251 F. Supp. 2d 176, 235 (D.D.C.), judgment entered, 251 F. Supp. 2d 948 (D.D.C. 2003), aff'd
in part, rev'd in part, 540 U.S. 93 (2003).

                                                      16
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.674 Page 17 of 33



Supreme Court upheld denial of unemployment benefits to two members of a Native

American tribe found guilty of using a proscribed drug, peyote, even when they used the

substance for sacramental purposes. “[Our] decisions have consistently held that the right

of free exercise does not relieve an individual of the obligation to comply with a ‘valid and

neutral law of general applicability on the ground that the law proscribes (or prescribes)

conduct that his religion prescribes (or proscribes).’” Smith, at 879.

       Conversely, Lukumi held that a law is not neutral if the law’s objective is to infringe

upon or restrict certain conduct because of its religious motivation, or if the purpose of the

law is the suppression of religion or religious conduct. Lukumi, 508 U.S. at 533. In order to

meet this standard the challenger must prove the laws were “‘enacted because of, not

merely in spite of their suppression [of religion].’ Lukumi, 508 U.S. at 541. The Sixth Circuit

described the test as follows: “A law is not neutral ‘if the object of [the] law is to infringe

upon or restrict practices because of their religious motivation,’ or if ‘the purpose of

[the] law is the suppression of religion or religious conduct.’ Lukumi, 508 U.S. at 533, 113

S.Ct. 2217.” New Doe Child #1 v. Cong. of United States, 891 F.3d 578, 591 (6th Cir. 2018).

(Emphasis added; footnote omitted).

       Factors relevant to the assessment of neutrality, in addition to the plain language of

the enactment, “include ‘the historical background of the decision under challenge, the

specific series of events leading to the enactment or official policy in question, and the

legislative or administrative history, including contemporaneous statements made by

members of the decision-making body.’” Masterpiece Cakeshop, Ltd. v. Colorado Civil Rights

Comm'n, 138 S. Ct. 1719, 1731 (2018). The general applicability requirement prohibits the

government from “in a selective manner impos[ing] burdens only on conduct motivated by


                                              17
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.675 Page 18 of 33



religious belief.” Lukumi, 508 U.S. at 543. It “protect[s] religious observers against unequal

treatment, and inequality [that] results when a legislature decides that the governmental

interests it seeks to advance are worthy of being pursued only against conduct with a

religious motivation.” Id. at 542–543. A law is not generally applicable if it is substantially

under inclusive because it regulates religious conduct while failing to regulate secular

conduct that is at least as harmful to the legitimate government interests purportedly

justifying it. Id. at 535–538. “At some point, an exception-ridden policy takes on the

appearance and reality of a system of individualized exemptions, the antithesis of a neutral

and generally applicable policy and just the kind of state action that must run the gauntlet

of strict scrutiny. See Smith, 494 U.S. at 884; Lukumi Babalu, 508 U.S. at 537. A double

standard is not a neutral standard.” Ward v. Polite, 667 F.3d 727, 740 (6th Cir. 2012).

However, as the Supreme Court has clearly stated: “When followers of a particular sect

enter into commercial activity as a matter of choice, the limits they accept on their own

conduct as a matter of conscience and faith are not to be superimposed on the statutory

schemes which are binding on others in that activity.” United States v. Lee, 455 U.S. 252, 261

(1982).

       With these standards in mind, a review of the record evidence demonstrates the

City of East Lansing is entitled to summary judgment. There is simply no evidence the City’s

objective in revising the Guidelines was to restrict plaintiffs’ conduct because of its

religious motivation or to suppress religion or religious conduct. First, the language of the

Ordinances and the Vendor Guidelines on their face are neutral and generally applicable.

Historically, the City of East Lansing has recognized sexual orientation as a protected class

in its antidiscrimination ordinances for over forty years. (Dep. Lahanas, pp. 104 – 105).


                                              18
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.676 Page 19 of 33



While it is true the Vendor Guidelines did not explicitly incorporate the antidiscrimination

ordinances in 2016, it is not true the antidiscrimination ordinances did not apply to

plaintiffs (or any other vendor at the Market) in 2016. The complaint by Dr. Dupuis in 2016

was based on plaintiffs’ refusal to allow same-sex couples to rent their business for a

wedding ceremony. (Dep. McCaffrey, pp. 21 – 23; Exhibits E and F). The Dupuis e-mail

states in part: “. . . it would seem that were the City of East Lansing to continue to permit

the participation of a vendor at the EL Farmer’s Market that openly discriminates against

the LGBT community thru its business model, such a position would appear to conflict with

the City’s own ordinance (Chapter 22 of the City Code) . . .” (Exhibit E). McCaffrey then

spoke to the City Manager George Lahanas about the situation. (Dep. McCaffrey, p. 25).

Country Mill shortly thereafter published an announcement that they would not hold any

weddings at all at the farm. (Dep. McCaffrey, p. 26). McCaffrey testified he believed there

was an agreement reached with Country Mill that they could continue to vend at the

Market in 2016 “because they would not be in violation of the City’s ordinance at that

point.” (Dep. McCaffrey, pp. 40 – 41).

       In December 2016 Country Mill posted on its commercial Facebook page that it

would again start renting out its premises for weddings, but would not allow same-sex

weddings. (Dep. Tennes, pp. 61 – 62). Heather Surface testified the City first became aware

of Country Mill’s decision and Facebook post when a community member, Sarah Comstock,

pasted the Country Mill post onto the Farmer’s Market Facebook page. (Dep. Surface, p. 70).

Surface then shared the Facebook post from Ms. Comstock with Tim McCaffrey. (Dep.

Surface, p. 72). McCaffrey testified after he became aware of the issue there was an internal

discussion about the announced change in Country Mill’s business practice and it was


                                             19
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.677 Page 20 of 33



concluded the practice of not hosting same-sex marriages would be a violation of the City’s

ordinance. (Dep. McCaffrey, pp. 40 – 41). McCaffrey testified there had been discussions in

January or February 2017 about updating the Farmers’ Market Vendor Guidelines to

ensure they incorporated the City’s antidiscrimination ordinance. (Dep. McCaffrey, pp. 41 –

42). McCaffrey testified the changes were made because “[w}e wanted to ensure that we

prevented a situation like happened with the misunderstanding with The Country Mill

regarding our ordinance for now and into the future and that’s why we clarified the

guidelines.” (Dep. McCaffrey, p. 43). The City Manager testified the changes to the Vendor

Guidelines were consistent with the City’s requirements for all of its vendors and

contractors in terms of nondiscrimination policies. (Dep. Lahanas, pp. 61 – 66).

       Heather Surface was also involved in the revisions to the Vendor Guidelines. (Dep.

Surface, p. 77). Surface testified the language in Section 6(m) was added because “[w]e

realized that the guidelines did not hold the farmer’s market vendors to the same standards

that the people who contract with the City are held to per ordinance. Chapter 22 of the civil

rights ordinance.” (Dep. Surface, p. 77). Surface testified she and McCaffrey reviewed the

guidelines and consulted with the City Attorney. As a result of those discussions the

guidelines were revised. (Dep. Surface, p. 78). Surface testified the Country Mill situation

was the catalyst for reviewing the Guidelines. (Dep. Surface, pp. 78 – 79).

       That the Country Mill situation was the catalyst for revisions to the Vendor

Guidelines is not surprising because until the Country Mill situation arose, there had not

been a situation where a vendor was violating, or had been accused of violating, the

antidiscrimination ordinances. (Dep. Lahanas, p. 77; Dep. Surface, p. 41; Dep. McCaffrey, pp.

47 – 48). In the absence of a claim or evidence of discriminatory conduct, there would have


                                             20
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.678 Page 21 of 33



been no reason to review the Guidelines. In and of itself a revision to the policies is not

evidence of discrimination. Rather, it is the plaintiffs’ burden to establish evidence of

religious animus based on a specific series of events leading to the official policy in

question. Masterpiece Cakeshop, supra.

       The “series of events” and administrative history leading to revision of the

Guidelines was the City becoming aware the Guidelines did not explicitly incorporate the

antidiscrimination ordinances and revising them to make the Guidelines consistent with

the City’s treatment of other vendors. As the City Manager testified:

       It [the civil rights ordinance]provides all of the civil rights protections that
       you'd expect to see, age, weight, disability, national origin, ethnicity, and also
       because we're the City of East Lansing we have the right as a city to provide
       other protected categories. We protect sexual orientation, we protect student
       status as well, being significant differences from the state, for instance. We
       also have an ordinance more specifically -- that's the general ones, saying you
       can't discriminate based on someone's sexual orientation. We also have an
       ordinance that says if we're contracting with you, if you're a vendor of ours,
       that you -- and the price I think is over a $20,000 vending purchase, that you
       must in all of your employment practices not discriminate based on
       someone's sexual orientation, in particular to the provision of benefits.

(Dep. Lahanas, p. 62). Finally, there are no contemporaneous statements from the decision-

makers evidencing any religious animus. The decision-makers in the situation were

members of the City’s administration – specifically the Community Events Coordinator

Heather Surface, the Director of the Parks and Recreation Department Tim McCaffrey and

the City Manager George Lahanas in consultation with the City Attorney. (Dep. McCaffrey,

pp. 43 – 44; Dep. Lahanas, pp. 58 – 59). There are no contemporaneous statements from

any of these individuals that reflect any religious animus or intent to revise the Guidelines

in order to suppress religion or religious conduct.         Heather Surface testified at her

deposition:


                                              21
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.679 Page 22 of 33



      Q I'm wondering what it is that you think about Steve Tennes's religious

      beliefs?

      A I don't think that's my right to say. I don't have an opinion on his religious

      beliefs.

      Q You don't have any opinion on his religious beliefs. Do you have any

      opinion about how he practices those beliefs?

      A I think that everybody interprets the Bible in a different way and it is their

      right. (Dep. Surface, p. 147).

      Tim McCaffrey testified at his deposition:

      Q Okay. So what do you think about Steve Tennes's religious beliefs?

      A I don't think about Steve Tennes's religious beliefs. I mean, that's his
      business. That's what he wants to do. I mean, whatever his religious beliefs
      are are his religious beliefs.

      Q How do you -- what do you think about how he practices those on his farm?

      A Its not -- it's none of my responsibility to think about that or determine
      how he practices what he does on his farm. (Dep. McCaffrey, p. 89).

      City Manager George Lahanas testified:

      Q No. Well, except that that's the -- that's the City's understanding of what
      happened in this case, correct, that was Steve -- just help me understand the
      City's position again on what the objection is to what Steve Tennes or
      Country Mill did.

      A Yeah. So the issue isn't what he said, the issue isn't his beliefs, because you
      can't control someone's beliefs, wishes, or what they say. They can say
      whatever they want. Free speech. The issue is he has a barn venue that he
      opens for people to get married and he will rent it to opposite-sex couples to
      get married but he will not rent it to same-sex couples. So his venue is not
      available for same-sex couples, and to me that's the discrimination and that's

                                             22
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.680 Page 23 of 33



       the business practice that we are most concerned with and that's the one that
       got him excluded from the farmer's market. And even still, if he said what he
       was saying, that's fine. If he goes back to the other business practice and
       doesn't have that business practice we would have no problem with him
       coming back to the market and, in fact, we did back in that August. He still --
       his pronouncement that he's against gay marriage in some way, that didn't
       matter.

       The City Manager, George Lahanas, gave further testimony about the basis for the

City’s actions in this case:

       Q No. Well, except that that's the -- that's the City's understanding of what
       happened in this case, correct, that it was Steve -- just help me understand
       the City's position again on what the objection is to what Steve Tennes or
       Country Mill did.

       A Yeah. So the issue isn't what he said, the issue isn't his beliefs, because
       you can't control someone's beliefs, wishes, or what they say. They can
       say whatever they want. Free speech. The issue is he has a barn venue
       that he opens for people to get married and he will rent it to opposite-
       sex couples to get married but he will not rent it to same-sex couples. So
       his venue is not available for same-sex couples, and to me that's the
       discrimination and that's the business practice that we are most
       concerned with and that's the one that got him excluded from the
       farmer's market. And even still, if he said what he was saying, that's fine. If
       he goes back to the other business practice and doesn't have that business
       practice we would have no problem with him coming back to the market and,
       in fact, we did back in that August. He still -- his pronouncement that he's
       against gay marriage in some way, that didn't matter. What mattered was
       that he was stopping all weddings so there wasn't going to be discrimination.
       So, yes, that's an accurate statement of the whole issue.

       Q So you understand that Steve has a religious belief and because of that
       religious belief he cannot participate in a same-sex ceremony. Does -- how
       does the City deal with that?

       A If he was a priest and this was a religious -- like they were a religious
       entity like a church then I would see it differently if he says I'm not
       going to perform a marriage ceremony. But he's an orchard renting a

                                             23
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.681 Page 24 of 33



       barn, so I don't see him participating in anything. I see him opening a barn for
       rental and saying -- I mean, you could -- to me it's no different from saying
       I'm going to exclude Africans because I don't think African Americans by my
       view of the Bible are equal to me. You could say something that
       objectionable, and if someone based it on religious beliefs it wouldn't matter
       to me. It's still unlawful discrimination, and that's the issue for us. It's not his
       religious belief. He can think whatever he wants, free religion, and he
       can say it, free speech. But once he discriminates and doesn't allow
       people to have the same accommodation it's no different than if he said
       to gay people you can't buy apples at my -- which I have no reason to
       think he did, but you can't buy apples at my farm. It's the same thing. He
       rents a barn, so saying he participates in the wedding I don't even -- I don't
       know what that means. I understand that this is like renting a hall. Renting
       like a Legion hall or, you know -- it's a barn. So I don't know what -- I don't
       know what means, his religious belief that he participates. I see this as
       renting a hall and no different.

(Dep. Lahanas, pp. 108 – 110) (Emphasis added). He succinctly summarized the City’s

position and rationale:

       Q Well, you understand that there are circumstances where a business owner
       in the course of their business they have to make business decisions to be
       aligned with their religious beliefs. So if that comes in conflict with a City
       ordinance how does the City propose that the business owner deal with that?

       A Yeah. Well, it's the same thing for us, we're a business. It's like we're a
       business, and our ordinance says you can't discriminate against
       someone based on their sexual orientation and if you do that you can't
       do business with us. So I don't have any reason to doubt he's doing what
       he thinks is right or -- but that's not my issue. My issue is he's
       discriminating against people that we particularly and specifically
       protect, and he can't do that and come and do business with us.

(Dep. Lahanas, pp. 110 – 111). Under the framework established by Lukumi, the City’s

policy is neutral and generally applicable. The contrast between the facts of this case and

cases where regulations have been struck down are stark. The City did not target a specific

action that was unique to a particular religion as was the case in Lukumi and Central

                                               24
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.682 Page 25 of 33



Rabbinical Cong. of U.S. & Canada v. New York City Dep't of Health & Mental Hygiene, 763

F.3d 183, 193–194 (2d Cir. 2014). This case is also completely dissimilar from Ward v.

Polite, 667 F.3d 727 (6th Cir. 2012), where the Sixth Circuit held questions of fact existed as

to whether Eastern Michigan University’s decision to expel a student violated the Free

Exercise Clause. The court relied primarily on inconsistent application of University

policies and particularly focused on comments made by members of the review board that

expelled plaintiff. One of the members “offered her ‘professional opinion’ that [plaintiff]

was ‘selectively using her religious beliefs in order to rationalize her discrimination against

one group of people’ because [plaintiff] said that she could ‘set aside her religious values’

and counsel clients about things such as ‘abortion, child abuse, and murder’ but ‘could not

set aside her religious values in order to effectively counsel non-heterosexual clients.’

[Record citation omitted]. This line of inquiry suggests a distinction between secular values

and spiritual ones, with a preference for the former over the latter.” Id. at 737. These are

the same type of comments the Supreme Court found improper in the Masterpiece

Cakeshop case. Here, in contrast, there are no such comments and no such actions. The City

has never questioned the basis or sincerity of Tennes’ beliefs nor has any comment been

made that could even remotely be considered to demonstrate religious animus. The City

simply announced the same antidiscrimination policy would apply to the Farmers’ Market

vendors as had long applied to other vendors.

       The City’s decision was neutral and generally applicable and is subject to rational

basis review. American Atheists, Inc. v. City Of Detroit Downtown Dev. Auth., 567 F.3d 278,

302 (6th Cir. 2009). The City’s decision to revise the Guidelines and exclude plaintiffs from

the Market readily satisfies rational basis review. Refusing to enter into a business


                                              25
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.683 Page 26 of 33



relationship with an entity that discriminates against a class of persons the City has chosen

to protect from discrimination is essential to accomplishing the goal of ending

discrimination. Antidiscrimination laws provide “protections against exclusion from an

almost limitless number of transactions and endeavors that constitute ordinary civic life in

a free society.” Romer v. Evans, 517 U.S. 620, 631 (1996). The Supreme Court recognized

“that ‘no action is more contrary to the spirit of our democracy and Constitution—or more

rightfully resented by a Negro citizen who seeks only equal treatment—than the barring of

that citizen from restaurants, hotels, theatres, recreational areas and other public

accommodations and facilities.'” Daniel v. Paul, 395 U.S. 298, 306 (1969)(quoting President

Kennedy’s Special Message to the Congress on Civil Rights and Job Opportunities, June 19,

1963). This applies with equal force to the member of any class of persons who have

suffered historical discrimination. Thus, prohibiting discrimination against a protected

class is rationally related to a legitimate state interest. Hurley v. Irish-American Gay, Lesbian

& Bisexual Group of Boston, 515 U.S. 557, 571-572 (1995)(Banning sexual orientation

discrimination is “well within the State's usual power to enact [if] a legislature has reason

to believe . . . that [the] group is the target of discrimination.”)

       Moreover, the City submits that its actions in this case would survive strict scrutiny

even if the Court were to employ that standard of review. Antidiscrimination laws serve a

compelling governmental interest. “As we have explained, acts of invidious discrimination

in the distribution of publicly available goods, services, and other advantages cause unique

evils that government has a compelling interest to prevent—wholly apart from the point of

view such conduct may transmit. Accordingly, like violence or other types of potentially

expressive activities that produce special harms distinct from their communicative impact,


                                                 26
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.684 Page 27 of 33



such practices are entitled to no constitutional protection.” Roberts v. U.S. Jaycees, 468 U.S.

609, 628 (1984). Bd. of Directors of Rotary Int'l v. Rotary Club of Duarte, 481 U.S. 537, 549

(1987)(recognizing “the State's compelling interest in eliminating discrimination against

women.”)

       Anti-discrimination laws are also narrowly tailored to achieve the government’s

interest. “In prohibiting such practices, the Minnesota Act therefore ‘responds precisely to

the substantive problem which legitimately concerns’ the State and abridges no more

speech or associational freedom than is necessary to accomplish that purpose.” Roberts,

supra, 468 U.S. at 628 – 629. Finally, the City’s actions were the least restrictive means

available to advance that interest. Simply put, there are no gradations with respect to

discrimination – either it is allowed or it is prohibited. If it is, enforcement is the least

restrictive means available to accomplish the interest. “Ohio has an interest in preventing

minors from potentially harmful materials and, as the statute applies only to personally

directed communication between an adult and a person that the adult knows or should

know is a minor, the statute is the least restrictive means of promoting this interest.”

American Booksellers Found. for Free Expression v. Strickland, 601 F.3d 622, 628 (6th Cir.

2010). The same is true in this case. East Lansing has a compelling interest in preventing

discrimination against groups it has chosen to protect. The only effective way it can

promote its interest in this situation is by refusing to enter into a business relationship

with the offending entity. If plaintiffs’ business were located in the City limits other options

might be available to the City. However, when the plaintiffs’ only tie to the City is when it

rents a stall and sells its goods at the Farmers’ Market, the only way the City can enforce its

policy is to refuse to continue that business relationship.


                                              27
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.685 Page 28 of 33



   III.      THE CITY OF EAST LANSING IS ENTITLED TO SUMMARY JUDGMENT
             ON THE PLAINTIFF’S FIRST AMENDMENT ESTABLISHMENT CLAUSE
             CLAIM.

          In denying the City’s motion to dismiss the Establishment Clause claim the Court

ruled: “The facts in the complaint allow the Court to infer that the predominant purpose of

the changes to the Vendor Guidelines was motivated by the disapproval of Plaintiffs'

religious beliefs. Specifically, the changes to the Vendor Guidelines were intended to target

Plaintiffs' religiously-motivated choices.” Country Mill, supra, 280 F. Supp. 3d at 1051 –

1052. The record does not support the plaintiffs’ Establishment Clause claim and the City is

entitled to summary judgment.

          The Court has set out the test for an Establishment Clause claim in ruling on the

motion to dismiss, Id. at 1051, and the City will not repeat it here The record evidence does

not support the plaintiffs’ claim that the predominant purpose of the City’s actions was

motivated by the disapproval of plaintiffs’ religious beliefs. As discussed at length in the

preceding Free Exercise Clause argument, there is not a shred of evidence the City was

motivated in any way by the plaintiffs’ religious beliefs. The record establishes the City was

motivated by the plaintiffs’ act of refusing to serve same-sex couples at its wedding site

business. Without restating the citations to the record contained in the Free Exercise

argument, that evidence also demonstrates the City did not target the plaintiffs’ religiously

motivated choices. The City responded to the plaintiffs’ actions.

          The plaintiffs cannot immunize themselves from antidiscrimination laws by

announcing their discriminatory actions were motivated by religious beliefs. The Supreme

Court called “patently frivolous” the contention that the Civil Rights Act “was invalid

because it ‘contravenes the will of God’ and constitutes an interference with the ‘free


                                             28
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.686 Page 29 of 33



exercise of the Defendant's religion.’” Newman v. Piggie Park Enterprises, Inc., 390 U.S. 400,

403, n. 5, (1968).

        Moreover, adopting the plaintiffs’ position that their religious beliefs immunize

them from the City’s antidiscrimination laws would itself violate the Establishment Clause.

“The principle that government may accommodate the free exercise of religion does not

supersede the fundamental limitations imposed by the Establishment Clause.” Lee v.

Weisman, 505 U.S. 577, 587 (1992). Estate of Thornton v. Caldor, Inc., 472 U.S. 703, 703

(1985), held a Connecticut statute violated the Establishment Clause by providing Sabbath

observers with an absolute and unqualified right not to work on their chosen Sabbath.

        This unyielding weighting in favor of Sabbath observers over all other
        interests contravenes a fundamental principle of the Religion Clauses, so well
        articulated by Judge Learned Hand:

                 “The First Amendment ... gives no one the right to insist that in
                 pursuit of their own interests others must conform their
                 conduct to his own religious necessities.” Otten v. Baltimore &
                 Ohio R. Co., 205 F.2d 58, 61 (CA2 1953).

        As such, the statute goes beyond having an incidental or remote effect of
        advancing religion.

Id. at 710. Allowing a religious exemption to a neutral and generally applicable

antidiscrimination policy would adversely affect those who would otherwise be protected

by the policy and would constitute favoring the religious beliefs of one person (or group)

over others. The Constitution does not permit that result. The City is entitled to summary

judgment on the plaintiffs’ Establishment Clause claim.2



2 For the same reasons, the plaintiffs’ Michigan Constitution claims must be dismissed as the standards are
the same as the standards to decide the federal constitutional claims. People v. DeJonge (After Remand), 442
Mich. 266, 273 n. 9, 501 N.W.2d 127 (1993). Cf, Winkler by Winkler v. Marist Fathers of Detroit, Inc., 500 Mich.
327, 343, 901 N.W.2d 566, 576 (2017)


                                                      29
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.687 Page 30 of 33



   IV.      THE CITY OF EAST LANSING IS ENTITLED TO SUMMARY JUDGMENT
            ON THE PLAINTIFFS’ UNCONSTITUTIONAL CONDITIONS CLAIM.

         The unconstitutional conditions doctrine vindicates the Constitution's enumerated

rights by preventing the government from coercing people into surrendering those

constitutional rights. Koontz v. St. Johns River Water Mgmt. Dist., 570 U.S. 595, 604 (2013).

In denying the motion to dismiss the plaintiffs’ prospective unconstitutional conditions

claim (the Court dismissed the retrospective unconstitutional conditions claim), the Court

stated: “The facts in the complaint allege sufficient facts to state a plausible prospective

unconstitutional conditions claim based on Plaintiffs' religious freedoms. . . . For the

purpose of this motion, the Court has assumed that the City could not deny a vendor's

license to a farmer operating a farm in the City's boundaries if that farmer refused to

perform same-sex weddings at his or her farm.” Country Mill, supra, 280 F. Supp. 3d at

1053. The record does not support plaintiffs’ Unconstitutional Conditions claim and the

City is entitled to summary judgment.

         Initially, there is nothing in the record to support the contention the City could not –

or would not – deny a vendor’s license to a farm located in the City of East Lansing that

refused to perform same-sex weddings. As described above, the testimony is all consistent

that the City applies its antidiscrimination policies to all vendors. There is no evidence the

City has ever done business with a person or entity it knows was discriminating against a

class of persons protected under the City’s antidiscrimination ordinances.

         The plaintiffs are not being required to surrender a constitutional right in exchange

for the stall at the Market. As has been discussed, there is no constitutional right to

discriminate, Roberts, supra, and there is no constitutional right to be exempted from

antidiscrimination laws due to religious beliefs. Newman v. Piggie Park, supra. As the
                                               30
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.688 Page 31 of 33



Supreme Court in Rumsfeld, supra, explained, the First Amendment claims and the

unconstitutional conditions claims tend to merge. Rumsfeld, 547 U.S. at 59–60. The City has

not imposed an unconstitutional condition on plaintiffs. It is demanding from plaintiffs the

same thing it demands from other vendors: compliance with the antidiscrimination

policies. For the same reasons plaintiffs’ Free Exercise claim fails their unconstitutional

conditions claim must fail. The City is entitled to summary judgment.

   V.      THE CITY OF EAST LANSING IS ENTITLED TO SUMMARY JUDGMENT
           ON THE PLAINTIFFS’ PROCEDURAL DUE PROCESS CLAIM.

        In denying the motion to dismiss on the due process claim the Court ruled the

plaintiffs were advancing a procedural due process claim rather than substantive due

process. “Plaintiffs have pled a claim for violation of procedural due process.” Country Mill,

supra, at 1054.

        The plaintiffs’ procedural due process challenge is based on a “void for vagueness”

claim. (Complaint, ¶¶ 356, 358, 361). Plaintiff alleges the terms “general business

practices,” “discriminate,” “unwelcome,” “objectionable,” “unacceptable,” and “undesirable”

are undefined and do not allow citizens of common intelligence to know whether particular

conduct will violate the ordinance.

        The first point to be made is the terms the plaintiff focuses on have either been

defined or eliminated from the City’s ordinances by recent amendment. (Exhibit L).

Plaintiffs’ challenge is therefore moot. Fialka-Feldman v. Oakland Univ. Bd. of Trustees, 639

F.3d 711, 713 (6th Cir. 2011).

        Even assuming plaintiffs’ claim is not moot, the as-applied claim is foreclosed by the

Supreme Court’s decision in Holder v. Humanitarian Law Project, 561 U.S. 1, 21 (2010),

where the Court held: “the dispositive point here is that the statutory terms are clear in
                                              31
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.689 Page 32 of 33



their application to plaintiffs’ proposed conduct, which means that plaintiffs' vagueness

challenge must fail.” The City’s Ordinance and policy clearly apply to plaintiffs’ conduct of

refusing to allow same-sex marriages at their place of business. Thus, the plaintiffs’ due

process challenge must fail. The plaintiffs’ overbreadth challenge also fails because the City

does not ban any speech, and there is no constitutionally protected right to engage in

discriminatory practices that conflict with laws prohibiting such practices. Roberts, supra.

       The plaintiffs’ facial challenge fails because the plaintiffs have not described

instances where the alleged overbreadth would arise. Washington State Grange v.

Washington State Republican Party, 552 U.S. 442, 450 (2008)(“We generally do not apply

the “‘strong medicine’” of overbreadth analysis where the parties fail to describe the

instances of arguable overbreadth of the contested law.”)

       Finally, the terms similar to the terms plaintiffs challenge here have been upheld

against vagueness challenges. “Plaintiff also challenges the descriptors ‘unwelcome,

objectionable, not acceptable, or not solicited’ within Iowa Code section 216.7(1)(b) and

Des Moines City Code section 62-136 as subjective. . . . Initially, each of these terms does

seem to leave room for a certain amount of subjectivity. However, considering them

together within the context of the laws in question—laws aimed at preventing

discrimination—the provisions are not so standardless as to lead to seriously

discriminatory enforcement. Though not perfect, the terms sufficiently describe messages

of limited access to a public accommodation's goods or services based on membership in a

protected class.” Fort Des Moines Church of Christ v. Jackson, 215 F. Supp. 3d 776, 799 (S.D.

Iowa 2016).

       The City is entitled to summary judgment on the plaintiffs’ due process challenge.


                                             32
Case 1:17-cv-00487-PLM-RSK ECF No. 68 filed 01/24/19 PageID.690 Page 33 of 33



                                    RELIEF REQUESTED

      The City of East Lansing respectfully requests the Court grant its motion for

summary judgment pursuant to Rule 56(c) and enter final judgment in its favor.

                                         Respectfully submitted,

DATED: January 24, 2019                  PLUNKETT COONEY


                                         BY:__ /s/Michael S. Bogren ____________________
                                                Michael S. Bogren (P34835)
                                                Attorney for Defendant
                                         BUSINESS ADDRESS:
                                         950 Trade Centre Way, Suite 310
                                         Kalamazoo, Michigan 49002
                                         (269-226-8822)
                                         mbogren@plunkettcooney.com


      Open.26408.72010.21444155-1




                                           33
